Citation Nr: 0603973	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).  The veteran died in November 2002.  The appellant is 
his widow.


FINDINGS OF FACT

1.  The veteran died in November 2002, at the age of 84; the 
immediate cause of death was pneumonia.  Right upper lobe 
mass and chronic obstructive lung disease were listed as 
significant conditions contributing to death.  An autopsy was 
not performed.

2.  At the time of his death, service connection was in 
effect for residuals of a cold injury, to include peripheral 
neuropathy and degenerative joint disease, of the left foot 
and of the right foot, each evaluated as 30 percent 
disabling; residuals of a cold 


injury, to include peripheral neuropathy, of the left upper 
extremity and of the right upper extremity, each evaluated as 
20 percent disabling; right ear hearing loss, evaluated as 
noncompensable; and shrapnel wounds to the back, evaluated as 
noncompensable.  The combined disability evaluation was 80 
percent.

3.  A pulmonary disorder was not shown in service, and the 
fatal pneumonia is not shown to be related to the veteran's 
military service.

4.  There preponderance of the evidence does not show that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.

5.  At the time of the veteran's death, there were no due, 
but unpaid, benefits to which the veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death. 


CONCLUSIONS OF LAW

1.  A disability incurred in, or aggravated by, active 
service did not cause or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.312 
(2005).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.1000 (2005).

3.  Eligibility for Dependents' Educational Assistance is not 
established.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 
2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated in March 2003 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
She was advised that it was her responsibility to either send 
medical treatment records from the veteran's private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for her.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records, VA treatment records, and VA 
medical examination 


records are on file.  The veteran's death certificate has 
been associated with the claims file.  The appellant has 
provided a medical opinion by the veteran's private 
physician.  There is no indication that any pertinent 
evidence was not received.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The appellant was asked to advise VA 
if there were any other information or evidence she 
considered relevant to her claim so that VA could help her by 
getting that evidence.  She was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  VA's duty 
to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  

During the veteran's lifetime, service connection was granted 
by a November 2002 rating decision for residuals of a cold 
injury, including peripheral neuropathy and degenerative 
joint disease, of the left foot and of the right foot, each 
evaluated as 30 percent disabling; residuals of a cold 
injury, including peripheral neuropathy, of the left upper 
extremity and of the right upper extremity, each evaluated as 
20 percent disabling; right ear hearing loss, evaluated as 
noncompensable; and shrapnel wounds to the back, evaluated as 
noncompensable.  The combined disability evaluation was 80 
percent.  

VA treatment records from October 2002 to November 2002 
showed that the veteran was admitted as an inpatient after 
reporting shortness of breath and chest pain, and was 
diagnosed with pneumonia in the right lung, chronic 
obstructive pulmonary disorder, congestive heart failure, 
hypertension, and hypothyroidism.  After a six-day course of 
treatment, the veteran was released in early November 2002.  
On discharge, the diagnoses were chronic obstructive 
pulmonary disorder with acute exacerbation, exogenous 
obesity, and diabetes mellitus, type 2.  

The death certificate shows that the veteran died in November 
2002, at the age of 84; the immediate cause of death was 
pneumonia.  The contributing causes of death were right upper 
lobe mass and chronic obstructive lung disorder.  An autopsy 
was not conducted.

The service medical records are negative for a pulmonary 
disorder, and the evidence of record does not show that the 
fatal disease process of pneumonia is related to the 
veteran's military service.

The veteran's private physician, D. R. M., M.D., who prepared 
the death certificate, offered an opinion as to the etiology 
of the veteran's death in November 2003.  He stated that 
since the veteran's injuries in service,

he apparently had marked difficulty with 
swelling, autonomic regulation and venous 
stasis, or blood cooling in his lower 
extremities.  This had been going on for 
quite some time and had markedly hampered 
his ability to ambulate and be up on his 
feet for any given extended period of 
time.  This did, in fact, have some 
bearing on his current illness as his as 
his venous stasis had markedly worsened 
over the last few years and had severely 
limited his ability to ambulate and 
gradually worsened his overall condition.  
I do believe that secondary to his 
ability to ambulate and his inactivity, 
that he ultimately developed pneumonia, 
which caused his ultimate demise.  

A VA medical opinion as to the cause of the veteran's death 
was obtained in July 2004.  The VA examiner stated that the 
veteran's cause of death, pneumonia, was due to right upper 
lobe mass and chronic obstructive pulmonary disease.  He 
further concluded that the veteran's death was not likely due 
to his inservice cold injury, and that the cold injury did 
not likely contribute to his death.

A video hearing was conducted before the Board in January 
2006.  The appellant stated that due to the veteran's 
service-connected disabilities, the veteran had difficulty 
walking or standing for more than a few minutes.  Instead, he 
used a golf cart to get around his yard, and used a cane or 
lift chair inside their home.  The appellant stated that when 
they would go shopping, the veteran usually could not walk 
the length of the store.  The appellant asserted that the 
veteran's ability to walk was impeded to this level at least 
for the last 20 years.  The appellant also stated that 


the veteran was diagnosed with pneumonia at least once per 
year for the 40 years before he died, having been treated by 
VA doctors for the last 10 years.  She affirmed that Dr. M. 
was treating the veteran leading up to and at the time of his 
death. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding any point, such doubt will 
be resolved in favor of the claimant.  A reasonable doubt is 
one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  However, it is not a 
means of reconciling actual conflict or a contradiction in 
the evidence.  38 C.F.R. § 3.102 (2005).

In the instant case, the medical opinions of record provide 
conflicting conclusions as to the cause of the veteran's 
death.  Accordingly, the benefit of the doubt doctrine cannot 
be used to resolve this conflict.  Id.  Nevertheless, after a 
complete review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for the cause of the veteran's death.

Although Dr. M. opined in 2003 that the veteran's venous 
stasis severely limited his ability to ambulate, in 1994, Dr. 
M. examined the veteran and noted that the veteran could only 
walk short distances due to shortness of breath.  Dr. M. 
reported a history of coronary artery disease, congestive 
heart failure, sleep apnea, lower extremity venous 
insufficiency, and osteoarthritis of both knees.  Dr. M. also 
noted 


that the veteran had great difficulty in using stairs due to 
extreme shortness of breath, and needed to use a cane to walk 
due to the osteoarthritis in his knees.  The diagnoses were 
congestive heart failure, coronary artery disease, status 
post myocardial infarction, sleep apnea, and severe 
osteoarthritis of the knees.  

A VA examination in August 2002, 3 months before the 
veteran's death, noted that the veteran complained of 
stabbing pain in his feet when he stood for short periods of 
time.  On examination of the feet, the pulses were intact at 
the dorsalis pedis and posterior tibial locations.  The feet 
were cool to the touch, distally more than proximally, and 
the skin color was normal.  There was no evidence of skin 
infection or deformity of the skeletal structures.  The 
sensory examination found decreased pinprick, temperature, 
and vibration in the toes and onto the forefoot in stocking 
distribution.  The deep tendon reflexes were absent at the 
ankles, and there was pitting edema of the lower extremities.  
The diagnoses included nonfreezing cold injury to the feet, 
with cold hypersensitivity, peripheral neuropathy, and 
degenerative joint disease of the feet.  The examiner 
concluded that the pain caused mild functional impairment.  

Accordingly, the medical evidence shows that prior to the 
veteran's death, the veteran's ambulation was restricted due 
to shortness of breath as a result of his heart disorders and 
due to his severe osteoarthritis in his knees.  Although the 
veteran reported stabbing pain in his feet when standing, 
even for short periods of time, on VA examination shortly 
before his death, the examiner noted that this pain that was 
a result of his service-connected cold injury caused only 
mild functional impairment.  Accordingly, although Dr. M. has 
opined that the veteran's inability to ambulate and his 
inactivity resulted in his ultimate demise, such immobility 
has been shown by the weight of the medical evidence as being 
due to disorders other than a service-connected disability, 
to include his service-connected cold injuries.  


As indicated above, for a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  In this 
case, a causal connection between a service-connected 
disorder and the veteran's death has not been shown.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.   

Accrued Benefits

Under the provisions of 38 U.S.C.A. § 5121, as relevant here, 
a veteran's surviving spouse may receive accrued benefits 
consisting of up to two years of due but unpaid benefits to 
which the veteran was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death.  38 U.S.C.A. 5121; 38 C.F.R. § 3.1000.  
Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

The evidence shows the veteran died in November 2002, and 
that the appellant's claim for entitlement to accrued 
benefits was received in March 2003, and as such, her claim 
was timely filed.  However, the veteran did not have a 
pending claim with VA when he died.  The veteran's July 2002 
claims for service connection for residuals of a cold injury, 
to the bilateral feet and bilateral upper extremities, and 
for shrapnel wounds to the back, were granted by a November 
2002 rating decision, prior to the date of the veteran's 
death the same month.  His claims for an increased evaluation 
for right ear hearing loss, as well as for service connection 
for 


post-traumatic stress disorder, were denied by that same 
rating decision.  There is no evidence in the record that any 
additional claims were filed, or that the veteran or the 
appellant filed a notice of disagreement with the November 
2002 rating decision.  Therefore, the threshold legal 
criteria for establishing entitlement to accrued benefits are 
not met, and the appeal must be denied.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(c).  

Dependents' Educational Assistance

Dependents' Educational Assistance, under Chapter 35, Title 
38, of the United States Code, is a program of education or 
special restorative training that may be authorized for an 
eligible person, such as a surviving spouse, if the 
applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 
38 C.F.R. §§ 21.3020, 21.3021.  Basic eligibility for 
certification of Dependents' Educational Assistance exists if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service, and either (1) 
has a permanent total service-connected disability, or (2) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or (3) died as a result 
of a service-connected disability, or, if a service member 
(4) is on active duty as a member of the Armed forces and is, 
for a period of more than 90 days, has been listed by VA 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power.  38 C.F.R. § 3.807.

The veteran received an honorable discharge from active 
military service.  However, he was not in receipt of a 
permanent total service-connected disability, and did not die 
as a result of a service-connected disability.  Accordingly, 
Dependents' Educational Assistance, pursuant to the 
provisions of Chapter 35, Title 38, United States Code, is 
not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to Dependents' Educational Assistance benefit 
under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


